19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 1 of
                                        30




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

   In re:                                 §
                                          § CASE NO. 19-11365-TMD-11
   BLUE CHIP HOTELS ASSET GROUP -         §
   ROUND ROCK, LLC,                       § CHAPTER 11
                                          §
                       Debtor.            §




                DEBTOR’S FIRST AMENDED PLAN OF REORGANIZATION




  Dated: December 6, 2019                   Vickie L. Driver
                                            State Bar No. 24026886
                                            Christina W. Stephenson
                                            State Bar No. 24049535
                                            Christopher M. Staine
                                            State Bar No. 24104576
                                            2525 McKinnon St., Suite 425
                                            Dallas, TX 7501
                                            Telephone: 214.420.2163
                                            Facsimile: 214.736.1762
                                            Email: vickie.driver@crowedunlevy.com
                                            Email: christina.stephenson@crowedunlevy.com
                                            Email: christopher.staine@crowedunlevy.com

                                            ATTORNEYS FOR DEBTOR
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 2 of
                                        30



                                                  TABLE OF CONTENTS
  I.   SUMMARY OF THE PLAN ........................................................................................... 1
            1.1  Overview of the Plan .................................................................................. 1
            1.2  Payments to Creditors ................................................................................. 1
  II.  DEFINITIONS, RULES OF INTERPRETATION AND COMPUTATION OF
  TIME 1
            2.1  Scope of Definitions ................................................................................... 1
            2.2  Definitions................................................................................................... 1
            2.3  Rules of Interpretation ................................................................................ 7
            2.4  Computation of Time .................................................................................. 7
            2.5  Exhibits and Plan Supplement .................................................................... 7
  III. DESIGNATION OF CLASSES OF CLAIMS ............................................................... 8
            3.1  Designation of Classes of Claims ............................................................... 8
            3.2  Unclassified Claims .................................................................................... 8
            3.3  Classified Claims and Interests ................................................................... 8
  IV.  PAYMENT OF ADMINISTRATIVE CLAIMS AND EXPENSES AND CERTAIN
  PRIORITY CLAIMS.................................................................................................................... 8
            4.1  Administrative Claim Applications and Deadline ...................................... 8
            4.2  Treatment of Administrative Claims .......................................................... 9
            4.3  Treatment of Professional Claims ............................................................... 9
            4.4  Priority Tax Claims ..................................................................................... 9
  V.   TREATMENT OF CLASSES OF CLAIMS AND INTERESTS ............................... 10
            5.1  Secured Claims of Taxing Authorities ...................................................... 10
            5.2  Secured Claims of Hotel Reposition Partners, LLC. ................................ 11
            5.3  Secured Claim of Tax Lender, MTAG Services, LLC ............................. 12
            5.4  Secured Claim of Ascentium Capital........................................................ 13
            5.5  General Unsecured Claims ....................................................................... 13
            5.6  General Unsecured Claims of Insiders ..................................................... 13
            5.7  Equity Interest Holders ............................................................................. 14
            5.8  Payments to the United States Trustee...................................................... 14
  VI.  MEANS OF IMPLEMENTING THE PLAN............................................................... 14
            6.1  Sale of the New Equity Interests ............................................................... 14
            6.2  Auction and Bid Procedures ..................................................................... 15
            6.3  Post Effective Date Management.............................................................. 15
            6.4  Corporate Action ....................................................................................... 15
            6.5  Documents ................................................................................................ 15
            6.6  Re-Vesting of Assets................................................................................. 15
            6.7  Substantial Consummation. ...................................................................... 16
            6.8  Assumption of Franchise Agreement with Holiday Hospitality
                 Franchising, Inc......................................................................................... 16
            6.9  Incorporation of Bankruptcy Rule 9019 ................................................... 16
            6.10 Incorporation of Valuation Motion ........................................................... 16
            6.11 Automatic Stay.......................................................................................... 16
            6.12 Rights Under 1129(b) ………………………………………………....... 17
  VII. AUCTION AND BID PROCEDURES ......................................................................... 16
            7.1  Property to be Sold.................................................................................... 16

  PLAN OF REORGANIZATION OF BLUE CHIP HOTELS ASSET GROUP - ROUND ROCK, LLC –
  PAGE ii
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 3 of
                                        30



             7.2  Participation Requirements ....................................................................... 16
             7.3  Due Diligence ........................................................................................... 17
             7.4  Bid Requirements...................................................................................... 17
             7.5  Bid Deadline ............................................................................................. 18
             7.6  Evaluation of Qualifying Bids .................................................................. 18
             7.7  Auction ...................................................................................................... 18
             7.8   Auction Procedures .................................................................................. 18
  VIII. PROVISIONS FOR THE ASSUMPTION AND REJECTION OF EXECUTORY
  CONTRACTS AND UNEXPIRED LEASES ........................................................................... 19
             8.1  General Assumption of Executory Contracts ........................................... 19
             8.2  Cure of Defaults ........................................................................................ 19
             8.3  Claims for Damages .................................................................................. 20
             8.4  Reservation of Rights ................................................................................ 20
  IX.   RESOLUTION OF UNDETERMINED CLAIMS ...................................................... 20
             9.1  Standing .................................................................................................... 20
             9.2  Effect of Bar Date ..................................................................................... 20
             9.3  Amendments to Claims; Claims Filed After the Confirmation Date ........ 20
             9.4  Objection Deadline ................................................................................... 21
             9.5  Creditor Response to Objection ................................................................ 21
             9.6  No Payment Pending Allowance .............................................................. 21
             9.7  Allowance of Claims................................................................................. 21
             9.8  Estimation of Claims................................................................................. 21
  X.    DISTRIBUTION PROCEDURES ................................................................................ 22
             10.1 Date of Distributions ................................................................................. 22
             10.2 Withholding and Reporting Requirements ............................................... 22
             10.3 Unclaimed Distributions ........................................................................... 22
  XI.   MODIFICATION OF THE PLAN ............................................................................... 22
             11.1 Amendments Prior to Confirmation Date ................................................. 22
             11.2 Amendments After Confirmation Date ..................................................... 23
             11.3 Effect on Claims ....................................................................................... 23
  XII. RETENTION OF JURISDICTION .............................................................................. 23
             12.1 Purposes .................................................................................................... 23
             12.2 Exclusive Jurisdiction ............................................................................... 24
             12.3 Abstention ................................................................................................. 24
  XIII. CAUSES OF ACTION ................................................................................................... 25
             13.1 Retention of Causes of Action .................................................................. 25
  XIV. GENERAL PROVISIONS ............................................................................................. 25
             14.1 Certain Rights Unaffected......................................................................... 25
             14.2 Headings ................................................................................................... 25
             14.3 Severability ............................................................................................... 25
             14.4 Governing Law ......................................................................................... 25
             14.5 Successors and Assigns............................................................................. 25
             14.6 Discharge of Claims .................................................................................. 25
             14.7 Discharge of Debtor .................................................................................. 26
             14.8 Exculpations.............................................................................................. 26
             14.9 Injunctive Relief........................................................................................ 26


  PLAN OF REORGANIZATION OF BLUE CHIP HOTELS ASSET GROUP - ROUND ROCK, LLC –
  PAGE iii
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 4 of
                                        30




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

   In re:                                             §
                                                      § CASE NO. 19-11365-TMD-11
   BLUE CHIP HOTELS ASSET GROUP -                     §
   ROUND ROCK, LLC,                                   § CHAPTER 11
                                                      §
                          Debtor.                     §

                             DEBTOR’S PLAN OF REORGANIZATION

         Blue Chip Hotels Asset Group - Round Rock, LLC (the “Debtor”) proposes the following
  First Amended Plan of Reorganization (the “Plan”).

                                          ARTICLE I
                                     SUMMARY OF THE PLAN

          1.1    Overview of the Plan. The Plan provides for a reorganization of all liabilities
  owed by the Debtor, as described herein. The Reorganized Debtor, as provided herein, shall be
  the surviving entity to the Debtor.

          1.2    Payments to Creditors. The Plan provides for Creditors to be paid as provided in
  Article V herein from the proceeds of a sale of the Property and if the conditions of such sale are
  not met, then revenues associated with the operations of the Reorganized Debtor’s business. All
  Creditors of the Debtor will be paid as provided herein in accordance with the priority scheme
  established by the Bankruptcy Code.

                                ARTICLE II
     DEFINITIONS, RULES OF INTERPRETATION AND COMPUTATION OF TIME

          2.1    Scope of Definitions. As used in this Plan, the following terms shall have their
  respective meanings as set forth below and, unless the context otherwise requires, shall be
  equally applicable to the singular and plural forms of the terms defined. Unless otherwise
  defined herein, the terms used in this Plan shall have the same meaning ascribed thereto in the
  Bankruptcy Code and the Bankruptcy Rules.

            2.2   Definitions.

                  2.2.1    Administrative Claim: Any Claim for payment of any cost or expense of
                           administration of the Chapter 11 Case entitled to priority in accordance
                           with Sections 503(b) and 507(a) of the Bankruptcy Code, including,
                           without limitation, any actual and necessary expenses of preserving the
                           Debtor’s Estate and operating its business from and after the Petition Date


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 1
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 5 of
                                        30



                      to and including the Confirmation Date and all allowances of
                      compensation and reimbursement approved by the Court in accordance
                      with the Bankruptcy Code and any fees or charges assessed against the
                      Debtor’s Estate under Chapter 11 of the Bankruptcy Code.

              2.2.2   Administrative Claim Bar Date: The date that is thirty (30) days after the
                      Confirmation Date.

              2.2.3   Allowed Claim or Allowed Interest: Any Claim (a) based on an
                      application of a Professional Person to the extent such application is
                      approved by Final Order; (b) allowed under this Plan; or (c) proof of
                      which was timely and properly filed, deemed filed under applicable law or
                      by reason of an Order of the Court or, if no proof of claim was filed or
                      Order entered, which has been or hereafter is listed by the Debtor in its
                      schedules filed under Section 521(1) of the Bankruptcy Code as liquidated
                      in amount and not disputed or contingent, provided that a timely filed
                      proof of claim shall supersede any scheduling of such claim, and, in either
                      case, a claim as to which such other applicable period of limitation fixed
                      by the Bankruptcy Code or by an Order of the Court to which (i) no
                      objection has been filed, or, (ii) in the event that an objection has been
                      filed, any objection has been withdrawn pursuant to the provisions of this
                      Plan or has been overruled by a Final Order of the Court.

              2.2.4   Allowed Priority Claim: All or that portion of any Priority Claim which is
                      or has become an Allowed Claim.

              2.2.5   Allowed Secured Claim: All or that portion of any Secured Claim which
                      is or has become an Allowed Claim.

              2.2.6   Avoidance Action: Any and all rights, claims or actions which the
                      Debtor may assert on behalf of the Estate under Chapter of the Bankruptcy
                      Code, including actions under one or more provisions of Sections 542,
                      544, 545, 546, 547, 548, 549, 550, 551 and/or 553 of the Bankruptcy
                      Code, except to the extent that any such rights, claims, or actions are
                      released or waived in this Plan.

              2.2.7   Bankruptcy Code: The Bankruptcy Reform Act of 1978 as amended, and
                      as applicable to this Chapter 11 case, § 101 et seq. Title 11, United States
                      Code.

              2.2.8   Bankruptcy Rules: The rules of procedure applicable to cases or
                      proceedings pending before the Court, now existing or as hereafter
                      amended.

              2.2.9   Bar Date:    The dates set forth in the Debtor’s Notice of Chapter 11
                      Bankruptcy Case, Meeting of Creditors, & Deadline and the date by which


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 2
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 6 of
                                        30



                     proofs of claim must be filed, or be barred pursuant to Federal Rule of
                     Bankruptcy Procedure 3003. For all creditors other than governmental
                     units, the date shall be December 10, 2019. For a governmental unit, the
                     date shall be 180 days from the Petition Date.

              2.2.10 Business Day: Any day on which banks are open to carry on their
                     ordinary commercial banking business in Round Rock, Texas.

              2.2.11 Cash: Cash, cash equivalents and other readily marketable securities or
                     instruments, including, without limitation, direct obligations of the United
                     States of America, certificates of deposits issued by banks and commercial
                     paper of any entity, including interest earned or accrued thereon, but
                     specifically excluding any collateral consisting of funds in deposit or
                     escrow accounts securing a Secured Claim.

              2.2.12 Causes of Action: All accounts, contract rights, general intangibles and all
                     rights, claims and causes of action of any kind, whether legal or equitable,
                     of the Debtor, for affirmative recovery of Cash or other property of the
                     Estate, existing before the Effective Date, including such that have
                     accrued or may thereafter accrue relating to those matters that have
                     occurred on or prior to the Effective Date, whether listed in the Debtor’s
                     Schedules (as amended, supplemented and/or modified from time to time),
                     the Disclosure Statement, the Plan, the Confirmation Order, any pleading
                     in this Chapter 11 Case, or any other disclosure, statement,
                     correspondence or communication providing informal notice of such
                     Cause of Action and expressly including any Avoidance Action.

              2.2.13 Chapter 11 Case: The Chapter 11 bankruptcy case of Blue Chip Hotels
                     Asset Group - Round Rock, LLC, Case Number 19-11365-TMD-11,
                     United States Bankruptcy Court for the Western District of Texas, Austin
                     Division, filed August 5, 2019.

              2.2.14 Claim: Any right against the Debtor to (a) payment, whether or not such
                     right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
                     matured, unmatured, disputed, undisputed, legal, equitable, secured or
                     unsecured or (b) an equitable remedy for a breach of performance if the
                     breach would give rise to a right to payment, whether or not such right to
                     an equitable remedy is reduced to judgment, fixed, contingent, matured,
                     unmatured, disputed, undisputed, secured or unsecured.

              2.2.15 Claims Objection Deadline: The date by which parties authorized by the
                     Plan may file objections to Claims, which date shall be ninety (90) days
                     after the Effective Date, except with respect to Administrative Claims,
                     which deadlines are further specified in Plan.




  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 3
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 7 of
                                        30



              2.2.16 Collateral: Property in which the Debtor has an interest that secures, in
                     whole or in part, payment of an Allowed Secured Claim.

              2.2.17 Confirmation: Confirmation means the entry of an Order of the
                     Bankruptcy Court confirming this Plan.

              2.2.18 Confirmation Date: The date of entry of the Confirmation Order in
                     accordance with the provisions of the Bankruptcy Code, provided,
                     however, that if the Confirmation Order or consummation of the Plan is
                     stayed pending appeal, then the Confirmation Date shall be the date of
                     entry of the Final Order vacating such stay or the date on which such stay
                     expires or is no longer in effect.

              2.2.19 Confirmation Hearing: The date set by the Court to consider confirmation
                     of the Plan pursuant to Section 1129 of the Bankruptcy Code.

              2.2.20 Confirmation Order: Order of the Court confirming the Plan and
                     approving the transactions contemplated herein.

              2.2.21 Contingent Claim:       Any Claim listed in the Debtor’s schedules that is
                     listed as “contingent.”

              2.2.22 Court: The United States Bankruptcy Court for the Western District of
                     Texas or such other Court as may have jurisdiction of the Chapter 11
                     Case.

              2.2.23 Creditor: Any entity that is the Holder of a Claim or an interest, including,
                     but not limited to: (a) a Claim that arose on or before the Petition Date, (b)
                     an interest that arose on or before the Petition Date, (c) a Claim against the
                     Debtor’s Estate of any kind specified in Section 502(g), Section 502(h), or
                     Section 502(i) of the Bankruptcy Code or (d) an Administrative Claim.

              2.2.24 Debtor:    Blue Chip Hotels Asset Group - Round Rock, LLC.

              2.2.25 Cure Claim: A “Cure Claim” refers to the payment of other performance
                     required to cure any existing default under an executory contract in
                     accordance with Section 365 of the Bankruptcy Code, and unless
                     otherwise specifically provided for in the Plan, is presented via an
                     “Assumption Cure Proof of Claim” as described in Section 7.2 of the Plan.

              2.2.26 Disclosure Statement: The written Disclosure Statement filed and served
                     with respect to this Plan, as approved by the Court pursuant to Section
                     1125 of the Bankruptcy Code.




  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 4
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 8 of
                                        30



              2.2.27 Disputed Claim: Any Claim or interest to which an objection has been
                     interposed in accordance with the Bankruptcy Code, Bankruptcy Rules,
                     this Plan or orders of the Court.

              2.2.28 Effective Date: The date that is no later than thirty (30) days after the
                     Confirmation Date, or earlier date, as determined in the sole discretion of
                     the Debtor; provided, however, that the occurrence of the Effective Date
                     shall not alter the meaning of “substantial consummation” as that term is
                     defined in Section 1101(2) of the Bankruptcy Code.

              2.2.29 Estate: The estate created in the Chapter 11 Case pursuant to Section 541
                     of the Bankruptcy Code.

              2.2.30 Equity Interest: An interest in the ownership of the Debtor.

              2.2.31 Fee Application: An application of a Professional Person under Sections
                     328, 330, 331 or 503 of the Bankruptcy Code for allowance of
                     compensation and reimbursement of expenses in the Chapter 11 Case.

              2.2.32 File, Filed, or Filing: Means file, filed or filing with the clerk of the
                     Bankruptcy Court, or it authorized designee in the Chapter 11 Case.

              2.2.33 Final Order: An order or a judgment which has not been reversed, stayed,
                     modified or amended and as to which (i) the time to appeal or seek review,
                     reargument or rehearing has expired and as to which no appeal or petition
                     for certiorari, review or rehearing is pending or (ii) its appeal, review,
                     reargument, rehearing or certiorari has been denied and a time to seek a
                     further appeal, review, reargument, rehearing or certiorari has expired as a
                     result of which such order shall have become final and nonappealable in
                     accordance with applicable law.

              2.2.34 Franchisor: The term “Franchisor” or “IHG” shall mean Holiday
                     Hospitality Franchising, LLC.

              2.2.35 Franchise Agreement: That certain License Agreement between IHG, as
                     licensor, and Debtor, as licensee.

              2.2.36 Holder or Claimholder: Any entity that is the holder of a Claim, including
                     but not limited to (a) a Claim that arose on or before the Petition Date, (b)
                     a Claim against the Debtor’s Estate of any kind specified in Section
                     502(g), Section 502(h) or Section 502(i) of the Bankruptcy Code or (c) an
                     Administrative Claim.

              2.2.37 Impaired: When used with respect to any Claim, interest or class,
                     “impaired” has the same meaning as that contained in Section 1124 of the
                     Bankruptcy Code.


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 5
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 9 of
                                        30




              2.2.38 Interest Holder: Any person, or entity, holding an Equity Interest in the
                     Debtor as of the Petition Date.


              2.2.39 Order: An order or judgment of the Bankruptcy Court as entered on the
                     docket for this bankruptcy case.

              2.2.40 Petition Date: August 5, 2019.

              2.2.41 Plan: The Plan proposed by the Debtor, either in its present form or as it
                     may be amended or modified.

              2.2.42 Priority Claims: Allowed Claim entitled to a priority under, inter alia,
                     Section 507(a) of the Bankruptcy Code.

              2.2.43 Priority Tax Claim: Any Claim that is entitled to priority in payment
                     under Section 507(a)(8) of the Bankruptcy Code.

              2.2.44 Pro Rata: Means proportionately so that the ratio of the amount of
                     consideration distributed on account of a particular Allowed Claim to the
                     amount of the Allowed Claim is the same as the ratio of the amount of
                     consideration distributed on account of all Allowed Claims of the class in
                     which the particular Allowed Claim is included, to the amount of all
                     Allowed Claims of that Class.

              2.2.45 Professional Claim: A Claim that is filed by a Professional Person
                     pursuant to Sections 327, 328, 330, 331, 503(b) or 1103 of the Bankruptcy
                     Code.

              2.2.46 Professional Claim Bar Date: Means the date that is sixty (60) days after
                     the Effective Date.

              2.2.47 Professional Person: Any entity retained or to be compensated pursuant to
                     Sections 326, 327, 328, 330, 331, 503(b) or 1103 of the Bankruptcy Code

              2.2.48 Property: The interests in fee simple owned and managed by the Debtor,
                     more generally known as the hotel located at 2340 IH 35 North, Round
                     Rock, Texas 78681.

              2.2.49 Reorganized Debtor: The legal entity that shall survive the Debtor as of
                     the Confirmation Date.

              2.2.50 Secured Claim: A Claim of a Creditor arising on or before the Petition
                     Date to the extent (a) secured by a lien on Collateral which is not void or
                     avoidable under applicable state and federal law, including the Bankruptcy


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 6
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 10 of
                                        30



                         Code or (b) subject to set off under Sections 553 of the Bankruptcy Code,
                         in each case to the extent of the value of said Creditor’s interest in the
                         Debtor’s interests in the property or the amount of the set off, as
                         applicable; provided, however, that nothing herein shall prohibit a Secured
                         Creditor from making the election provided in Sections 1111(b)(2) of the
                         Bankruptcy Code.

                 2.2.51 Secured Creditor: Any Creditor that is the Holder of a Secured Claim.

                 2.2.52 Taxing Authorities:     The County of Williamson, Texas.

                 2.2.53 Undetermined Claim: A Claim that is (a) a Disputed Claim; (b) a Claim
                        arising through rejection of executory contracts or unexpired leases
                        pursuant to this Plan; (c) an undetermined Administrative Claim in respect
                        of an application of a Professional Person; or (d) a claim that is an
                        Unliquidated or Contingent Claim.

                 2.2.54 Unliquidated Claim: Any Claim that is listed in the Debtor’s schedules as
                        “unliquidated.”

                 2.2.55 Unsecured Claim: Any claim against the Debtor whatsoever, other than 1)
                        a Secured Claim, or 2) a Claim that is entitled to priority pursuant to the
                        Bankruptcy Code.

          2.3     Rules of Interpretation: For purposes of this Plan, (i) any reference in the Plan to
  a contract, instrument, release, indenture, or other agreement or document being in a particular
  form or on particular terms and conditions means that such document shall be substantially in
  such form or substantially on such terms and conditions; (ii) any reference in the Plan to an
  existing document or exhibit Filed or to be Filed means such document or exhibit as it may have
  been or may be amended, modified, or supplemented as permitted herein; (iii) the words
  “herein,” “hereto” and “hereof” refer to the Plan in its entirety rather than to a particular portion
  of the Plan; and (iv) the rules of construction set forth in Section 502 of the Bankruptcy Code
  and in the Bankruptcy Rules shall apply.

          2.4     Computation of Time. In computing any period of time prescribed or allowed in
  this Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.

          2.5     Exhibits and Plan Supplement. All exhibits are incorporated into and are a part
  of the Plan as if set forth in full herein. Holders of Claims and Interests may obtain a copy of the
  Filed exhibits upon written request to the Debtor. Upon their Filing, the exhibits may be
  inspected in the office of the clerk of the Bankruptcy Court or at the Bankruptcy Court’s
  CM/ECF or PACER website. The documents contained in the exhibits shall be approved by the
  Bankruptcy Court pursuant to the Confirmation Order. The Debtor expressly reserves the right
  to modify or make additions to or subtractions from any exhibit or to the Plan and to amend,
  modify or supplement any exhibit to the Plan in conformance with the provisions of this Plan.



  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 7
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 11 of
                                        30




                                      ARTICLE III
                            DESIGNATION OF CLASSES OF CLAIMS

          3.1    Designation of Classes of Claims: A Claim is classified in a particular Class only
  to the extent that the Claim qualifies within the description of that Class and is classified in a
  different Class to the extent that any remainder of the Claim qualifies within the description of
  such different Class. A Claim is in a particular Class only to the extent that the Claim is an
  Allowed Claim in that Class and has not been paid, released or otherwise satisfied before the
  Effective Date.

         3.2     Unclassified Claims:

                 Allowed Administrative Claims (Unimpaired)

                 Allowed Priority Tax Claims (Unimpaired)

         3.3     Classified Claims and Interests:

                 Class 1:       Secured Claims of Taxing Authorities (impaired)

                 Class 2:       Secured Claims of Hotel Reposition Partners (impaired)

                 Class 3:       Secured Claims of Tax Lender (MTAG Services, LLC) (impaired)

                 Class 4:       Secured Claims of Ascentium Capital (impaired)

                 Class 5:       General Unsecured Claims of Non-Insiders (impaired)

                 Class 6:       General Unsecured Claims of Insiders (impaired)

                 Class 7:       Equity Interest Holders (unimpaired)

                                  ARTICLE IV
                       PAYMENT OF ADMINISTRATIVE CLAIMS
                    AND EXPENSES AND CERTAIN PRIORITY CLAIMS

          4.1    Administrative Claim Applications and Deadline. Holders of Administrative
  Claims, including Professional Claims, other than: (a) Allowed Administrative Claims as of the
  Effective Date; (b) Administrative Claims that represent liabilities incurred on or after the
  Petition Date, but prior to the Effective Date, in the ordinary course of the Debtor’s business
  which may be paid in the ordinary course of the Debtor’s business without order of the
  Bankruptcy Court; and (c) Administrative Claims that constitute fees or charges assessed against
  the Estate under Chapter 123, Title 28, United States Code, must by no later than the
  Administrative Claim Bar Bate: (i) file an application with the Bankruptcy Court for allowance
  of the Administrative Claim; and (ii) serve a copy of such application on the Debtor, the United


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 8
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 12 of
                                        30



  States Trustee and all other parties entitled to notice thereof. Failure to file and serve such
  application by the Administrative Claim Bar Date or Professional Claim Bar Date, whichever
  date is applicable, shall result in the Administrative Claim being forever barred and discharged.
  Except as specifically provided in the Plan, nothing in this Plan alters the law applicable to, and
  governing, the allowance of Administrative Claims (including Professional Claims) under the
  Bankruptcy Code. Notwithstanding anything to the contrary, IHG shall not need to file an
  Administrative Claim, as the requirement for the Debtor to make all payments due under the
  Franchise Agreement in the ordinary course is incorporated into the Plan.

          4.2   Treatment of Administrative Claims: Except to the extent that the Debtor and the
  Holder of an Administrative Claim may otherwise agree in writing, Administrative Claims which
  are Allowed Claims prior to the Effective Date of the Plan shall be paid in full on or before the
  Effective Date of the Plan. Administrative Claims that become Allowed Claims after the
  Effective Date of the Plan shall be paid in full in cash on or before ten (10) business days
  following the date the Administrative Claim becomes an Allowed Claim by Final Order of the
  Bankruptcy Court.

           4.3    Treatment of Professional Claims: Professional Claims become Allowed the
  same as Administrative Claims in this Article (Section 4.1), and are treated the same as
  Administrative Claims in this Article (Section 4.2), except that: (i) a Professional Claim that has
  been previously Allowed on a final (not interim) basis by Final Order of the Bankruptcy Court is
  not subject to the requirement of filing an application as provided in Section 4.1; (ii) a
  Professional Claim that has been Allowed on an interim basis (not final) in whole or in part, shall
  with respect to being Allowed on a final basis, be subject to the filing of an application for its
  allowance as provided for in Section 4.1, but shall file such application by the Professional
  Claims Bar Date (as opposed to the Administrative Claim Bar Date) and shall be subject to such
  law, rules and procedures as would be otherwise applicable to the same outside of the this Plan;
  (iii) a Professional Claim that has been previously Allowed and paid on a final basis by Final
  Order of the Bankruptcy Court, but subject to disgorgement in the event of administrative
  insolvency, shall cease being subject to said disgorgement in the event of administrative
  insolvency, shall cease being subject to said disgorgement ten (10) days after the Professional
  Claims Bar Date unless, upon motion and notice, the Bankruptcy Court extends such period; (iv)
  any interim payments on account of a Professional Claim shall be credited against the payment
  of the final Allowed amount of such Professional Claim; and (v) any retainer provided on
  account of a Professional Claim may be credited and applied against the payment of the final
  Allowed amount of such Professional Claim once such Professional Claim is Allowed on a final
  basis.

          4.4    Priority Tax Claims: Priority Tax Claims shall be paid by the Reorganized
  Debtor, up to the Allowed amount of such Claim, plus interest at the rate of 5% per annum
  accrued thereon on a quarterly basis on October 1, January 1, April 1, and July 1 of each year
  over a period not exceeding three (3) years after the date of the order for relief, as provided in §
  1129(a)(9)(C) of the Bankruptcy Code, commencing after the first full quarter following the
  Effective Date. If the Reorganized Debtor fails to make a payment owed on an Allowed Priority
  Tax Claim pursuant to the terms of the Plan, it shall be deemed an Event of Default. In the event
  that an event of default occurs with regard to an Allowed Priority Tax Claim, the specific Holder


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 9
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 13 of
                                        30



  of the Priority Tax Claim shall send a written notification, via first class mail, postage pre-paid,
  to the Reorganized Debtor of the event of default. The Reorganized Debtor shall have ten (10)
  days from the date the written notification is sent to cure the event of default in full or the Holder
  of the Allowed Priority Tax Claim may: (a) enforce the entire amount of its claim; (b) exercise
  any and all rights and remedies under applicable non-bankruptcy law, and (c) seek such relief as
  may be appropriate in the Bankruptcy Court. The Reorganized Debtor’s mailing address for
  purposes of sending this written notification is Blue Chip Hotel Assets Group - Round Rock,
  LLC, 1990 IH 35 N, Round Rock, TX 78681. Notices sent to the Reorganized Debtor by the
  Holder of an Allowed Priority Tax Claim shall be sent by first class mail, postage pre-paid.

                                 ARTICLE V
                 TREATMENT OF CLASSES OF CLAIMS AND INTERESTS

         5.1     Secured Claims of Taxing Authorities: (Class 1)

                 5.1.1   Class 1: Class 1 shall consist of the Allowed Secured Claims of the
                         Taxing Authorities related to ad valorem taxes owed by the Debtor for the
                         2019 tax year. The Class 1 Claims shall be timely paid in the ordinary
                         course. To the extent the Class 1 Claims are not timely paid, any
                         payments made on account of the Class 1 Claims shall include interest
                         from February 1, 2020 through the date of payment in full at the
                         applicable state statutory rate of 1% per month, pursuant to 11 U.S.C. §§
                         506(b), 511, and 1129.

                 5.1.2   Retention of Liens: The Taxing Authorities shall hereby retain the liens
                         they currently hold and such liens shall remain in full force and effect until
                         all taxes, penalties or interest secured thereby have been paid in full.

                 5.1.3   Post-petition Taxes: The Debtor shall continue to pay its post-petition
                         taxes owed to the Taxing Authorities in the ordinary course, without the
                         requirement of any Taxing Authority to file any request for payment of
                         such post-petition taxes.

                 5.1.4   Default:        If the Reorganized Debtor fails to make a payment to a
                         Taxing Authority pursuant to the terms of the Plan, it shall be deemed an
                         Event of Default. In the event that an event of default occurs with regard
                         to an Allowed Claim of a Taxing Authority, the specific Holder of such
                         Allowed Claim shall send a written notification, via first class mail,
                         postage pre-paid, to the Reorganized Debtor of the event of default. The
                         Reorganized Debtor shall have ten (10) days from the date the written
                         notification is sent to cure the event of default in full or the Holder of the
                         Allowed Priority Tax Claim may: (a) enforce the entire amount of its
                         claim; (b) exercise any and all rights and remedies under applicable non-
                         bankruptcy law, and (c) seek such relief as may be appropriate in the
                         Bankruptcy Court. The Reorganized Debtor’s mailing address for
                         purposes of sending this written notification is Blue Chip Hotel Assets


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 10
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 14 of
                                        30



                        Group - Round Rock, LLC, 1990 IH 35 N, Round Rock, TX
                        78681. Notices sent to the Reorganized Debtor by the Holder of an
                        Allowed Priority Tax Claim shall be sent by first class mail, postage pre-
                        paid.

         The Class 1 Secured Claims of the Taxing Authorities are Impaired under the Plan.

          5.2     Secured Claims of Hotel Reposition Partners, LLC: (Class 2) -- Class 2 shall
  consist of the Allowed Secured Claim of Hotel Reposition Partners, LLC (“HRP”). The Class 2
  Claim of HRP shall be treated as a fully Secured Claim in the amount of $8,224,000. If a sale of
  the Property is consummated at the Reserve Price, proceeds from the Sale shall be used to satisfy
  the Class 2 Claim of HRP. If a Sale does not occur, the Claim treatment below is submitted.

                5.2.1   The Class 2 Claim shall be treated as a Secured Allowed Claim in the
                        amount of $8,224,000 (the “HRP Secured Claim”) as of the Effective
                        Date, including all pre- and post- petition interest, default interest,
                        collection costs, or other costs, charges, expenses or other obligations to
                        which HRP may be entitled to inclusion on its Claim pursuant to 11
                        U.S.C. § 506. The Reorganized Debtor shall assume and modify (i) that
                        certain R Bank Note, R Bank Deed of Trust (the “HRP Deed of Trust”),
                        and R Bank Security Agreement (collectively, the “R Bank Loan
                        Documents”) dated on or about October 17, 2018 and executed by the
                        Debtor in favor of R Bank, and assigned to HRP on June 17, 2019 and the
                        R Bank Loan Documents shall govern, save and except the following
                        modifications:

                        1)     The maturity date of the R Bank Note shall be modified to
                               February 1, 2028 (the “HRP Maturity Date”);

                        2)     The interest rate on the R Bank Note shall remain, as provided in
                               the R Bank Loan Documents, at six and one-quarter percent
                               (6.25%) per annum through October 2010, and reducing to six
                               percent thereafter;

                        3)     The principal amount owing under the R Bank Note shall be
                               modified to the amount of the HRP Secured Claim and shall be
                               paid in monthly installment payments based upon a twenty (20)
                               year amortization. Beginning on March 1, 2020, the Reorganized
                               Debtor shall make a principal and interest payment, and shall
                               continue making a principal and interest payment on the first (1st)
                               day of each subsequent month thereafter until the earlier of the
                               HRP Maturity Date, or the balance of the R Bank Note, as
                               modified by this Plan, is paid in full;




  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 11
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 15 of
                                        30



                        4)     The Reorganized Debtor shall have the right to prepay any or all of
                               the balance of the R Bank Note prior to the HRP Maturity Date
                               with no prepayment penalties or interest; and

                        5)     There may exist or may have existed Event(s) of Default (as
                               defined in the R Bank Loan Documents). Any such Event(s) of
                               Default shall be waived by HRP as of the Effective Date.

                5.2.2   Default:         In the event of a default under the terms of this Plan, or the
                        terms of the R Bank Loan Documents, as modified by this Plan and the
                        Confirmation Order, HRP shall give notice to the Debtor and Debtor's
                        Counsel via Certified United States Mail or Federal Express identifying
                        the act(s) creating the default and under what term(s) of the Plan or R
                        Bank Loan Documents the default is being declared under (the “Cure
                        Notice”). The Debtor shall have fifteen (15) days from the receipt of the
                        Cure Notice to cure the alleged defaults specified in the Cure Notice. In
                        the event that the alleged defaults are in fact defaults, and not cured within
                        fifteen days after receipt of the Cure Notice, then HRP may exercise any
                        and all rights it may have under this Plan or the R Bank Loan Documents.

                5.2.3   Guaranties: The Plan does not affect the rights of HRP as against any
                        party who may be a guarantor of the R Bank Note (“Guarantor Party”),
                        nor does the Plan affect the rights of any Guarantor Party as against HRP.
                        The Plan does not release any Guarantor Party from any obligation it may
                        have with respect to the R Bank Note.

                It is contemplated that HRP and the Reorganized Debtor shall execute any
                documents necessary to effectuate the foregoing within thirty (30) days after the
                Effective Date of the Plan. HRP shall provide drafts of any such documents to the
                Debtor as soon as practicable after the Confirmation Date. With regard to any
                attorney’s fees relating to closing costs incurred by the Reorganized Debtor or
                HRP to any documents related to the foregoing treatment, each party shall be
                responsible for its own attorneys’ fees and costs.

         The Class 2 Claim(s) of HRP are Impaired under the Plan.
                .

          5.3     Secured Claim of Tax Lender, MTAG Services, LLC: (Class 3) -- Class 3 shall
  consist of the Allowed Secured Claim of the tax lender, MTAG Services, LLC (“MTAG”)
  related to that certain tax claim assigned by Home Tax Solutions, LLC. If a sale of the Property
  is consummated at the Reserve Price, proceeds from the Sale shall be used to satisfy the Class 3
  Claim of MTAG. If a Sale does not occur, the Claim treatment below is submitted. The
  Reorganized Debtor shall assume and modify the assigned loan documents and such loan
  documents shall govern, save and except the following modifications:
                  1)       MTAG waives any late charges, costs or penalties which may have arisen
                           prior to or after the Petition Date;


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 12
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 16 of
                                        30



                2)      Any pre-petition or post-petition defaults under the loan documents are
                        hereby extinguished; and
                3)      Payments due by the Debtor under the loan documents shall be
                        recalculated to include any payment arrears due and owing by the Debtor
                        under the loan documents as of the Effective Date.

         MTAG shall execute any documents necessary to effectuate the foregoing within sixty
  (60) days after the Effective Date.

         The Class 3 Claim is Impaired under the Plan.

          5.4     Secured Claim of Ascentium Capital: (Class 4) -- Class 4 shall consist of the
  Allowed Secured Claim of Ascentium Capital (“AC”) related to that certain Furniture Fixtures
  and Equipment Loan Agreement executed by the Debtor (the “AC Agreement”). If a sale of the
  Property is consummated at the Reserve Price, proceeds from the Sale shall be used to satisfy the
  Class 4 Claim of AC. If a Sale does not occur, the Claim treatment below is submitted. AC will
  retain its lien on its collateral. The Reorganized Debtor shall assume and modify the AC
  Agreement and the AC Agreement shall govern, save and except the following modifications:
                  1)     AC waives any late charges, costs or penalties which may have arisen
                         prior to or after the Petition Date;
                  2)     Any pre-petition or post-petition defaults under the AC Agreements are
                         hereby extinguished; and
                  3)     Payments due by the Debtor under the AC Agreements shall be
                         recalculated to include any payment arrears due and owing by the Debtor
                         under the AC Agreements as of the Effective Date.
                  4)     The Plan does not affect the rights of AC as against any party who may be
                         a guarantor of the AC Agreement (“Guarantor Party”), nor does the Plan
                         affect the rights of any Guarantor Party as against AC. The Plan does not
                         release any Guarantor Party from any obligation it may have with respect
                         to the AC Agreement.

          AC shall execute any documents necessary to effectuate the foregoing within sixty (60)
  days after the Effective Date.

         The Class 4 Claim is Impaired under the Plan.

          5.5     General Unsecured Claims: (Class 5) -- Class 5 shall consist of all other Allowed
  Claims against the Debtor not placed in any other Class. Creditors holding Allowed Class 5
  General Unsecured Claims shall be paid 100% of their Allowed Claims with payments being
  made on a quarterly basis on October 1, January 1, April 1 and July 1 of each year, over a period
  of five (5) years, unless paid sooner from the proceeds of a Sale of the Property.

         The Class 5 General Unsecured Claims are Impaired under the Plan.

        5.6    General Unsecured Claims of Insiders: (Class 6) -- Class 6 shall consist of all
  Allowed Claims against the Debtor by Insiders not placed in any other Class. Creditors holding


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 13
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 17 of
                                        30



  Allowed Class 6 General Unsecured Claims shall be paid 100% of their Allowed Claims with
  payments being made annually with each receiving their pro rata share of the following
  payments, unless paid sooner from the proceeds of a Sale of the Property. :

                              Year              Total Amount Paid
                              2020              $10,000
                              2021              $50,000
                              2022              $100,000
                              2023              $150,000
                              2024              $200,000
                              2025              $533,870.75


         The Class 6 General Unsecured Claims are Impaired under the Plan.


          5.7   Equity Interest Holders: (Class 7) -- Class 7 consists of the equity interests
  currently held by the members of the Debtor (the “Equity Interests”). The Equity Interest
  Holders will retain their interests upon the Effective Date in exchange for providing the
  $600,000 necessary to pay the estimated Administrative Expense Claims of this case.

         The Class 7 Equity Interest Holders Claims are unimpaired under the Plan.

         5.8     Payments to the United States Trustee: The Reorganized Debtor shall be
  responsible for timely payment of United States Trustee quarterly fees incurred pursuant to 28
  U.S.C. 1930(a)(6). Any fees due as of the date of the Confirmation Hearing will be paid in full
  on the Effective Date of the Plan. After confirmation, the Reorganized Debtor shall pay United
  States quarterly fees as they accrue until this case is closed by the Bankruptcy Court. The
  Reorganized Debtor shall filed with the Bankruptcy Court and serve on the United States Trustee
  a quarterly financial report for each quarter (or portion thereof) that the case remains open in a
  format prescribed by the United States Trustee.

                                      ARTICLE VI
                           MEANS OF IMPLEMENTING THE PLAN

         6.1     Sale of the Property: The Plan contemplates the sale of the Property to a third
  party. Article VII of the Plan sets forth the Auction and Bid Procedures relating to the sale of the
  Property. If the Debtor receives a Qualified Bid in excess of the Reserve Price, an auction will
  be held pursuant to the procedures set forth in Article VII of the Plan. At the Confirmation
  Hearing, the Debtor will seek approval of the Bankruptcy Court to sell the Property free and
  clear of any Liens, Claims, encumbrances or other interests to the Prevailing Bidder. The
  Confirmation Order shall contain specific authority to consummate the sale of the Property and
  approve the sale pursuant to Section 363 of the Bankruptcy Code. The proceeds from the
  Auction shall first be used to fund any unpaid Administrative Claims, including the DIP Loan,
  Professional Claims, and/or Priority Claims in the ordinary priority scheme of the Bankruptcy
  Code. The remaining proceeds from the Auction shall be used to fund the plan payments herein.

  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 14
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 18 of
                                        30



  If a sale of the Property is consummated at or above the Reserve Price, all Plan obligations may
  be fulfilled upon the Effective date and the Reorganized Debtor will be under no further
  obligations to support Plan obligations. If the Reserve Price is not met, the Reorganized Debtor
  will continue to operate and manage the Debtor’s assets to satisfy its obligations under the Plan.

          6.2     Auction and Bid Procedures: In the event that the Debtor timely receives a
  Qualified Bid prior to the Bid Deadline, the Debtor proposes to conduct the Auction at the
  location, date and time specified below, which Auction shall be subject to the procedures, terms,
  and conditions specified in Article VII of this Plan (collectively the “Bid Procedures”).

          6.3     Post-Effective Date Management: The Reorganized Debtor shall continue to
  exist after the Effective Date in accordance with the applicable laws of the State of Texas, in
  which it is incorporated, for the purposes of operating and managing the Debtor’s assets and
  satisfying its obligations under the Plan. The Reorganized Debtor shall be owned by the Equity
  Interest Holders. The Reorganized Debtor shall be managed by the management company MKM
  Lodging Services.

          6.4     Corporate Action:      The entry of the Confirmation Order shall constitute
  authorization for the Reorganized Debtor to take or cause to be taken all corporate actions
  necessary or appropriate to implement all provisions of, and to consummate, the Plan on and
  after the Effective Date and all such actions taken or caused to be taken shall be deemed to have
  been authorized and approved by the Bankruptcy Court without further approval, act or action
  under any applicable law, order, rule or regulation. The management of the Reorganized Debtor
  is authorized and directed to do all things and to execute and deliver all agreements, documents,
  instruments, notices and certificates as are contemplated by the Plan and to take all necessary
  actions required in connection therewith, in the name of and on behalf of the Debtor and
  Reorganized Debtor.

          6.5    Documents: All documents necessary for the implementation of this Plan shall be
  executed by all necessary parties in interest on or before the Effective Date, unless another date
  is provided for a particular document or documents under this Plan. To the extent that the parties
  in interest herein are unable to agree on the form or substance of such documents, such
  unresolved issues shall be submitted to the Court for determination. Upon the Effective Date, or
  as soon as practicable thereafter, the Court shall have resolved said issues and all such
  documents shall be binding on the Debtor, the Creditors, and all other parties hereto.

           6.6     Re-Vesting of Assets: On the Effective Date, except as otherwise provided in
  this Plan, title to all of the Debtor’s assets shall vest in the Reorganized Debtor free and clear of
  all liens, claims, Causes of Action, interests, security interests and other encumbrances other than
  those provided herein or granted by Debtor on or after the Effective Date and without further
  order of the Bankruptcy Court. On and after the Effective Date, except as otherwise provided in
  this Plan, the Reorganized Debtor may operate its business and may use, acquire and dispose of
  its assets free of any restriction of the Bankruptcy Code unless otherwise provided in this Plan or
  under applicable state law.




  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 15
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 19 of
                                        30



         6.7     Substantial Consummation: Substantial consummation of the Plan under Section
  1101(2) of the Bankruptcy Code shall be deemed to occur on the Effective Date.

         6.8    Assumption of Franchise Agreement with IHG

                6.8.1   Assumption. On the Effective Date, the Franchise Agreement shall be
                        assumed by the Debtor/Reorganized Debtor. The Confirmation Order
                        shall constitute an order approving the assumption under the Plan.

          6.9    Incorporation of Bankruptcy Rule 9019.    To the extent necessary to effectuate
  and implement the compromises and releases contained in the Plan, the Plan shall be deemed to
  constitute a motion under Bankruptcy Rule 9019 seeking the Bankruptcy Court’s approval of all
  of the compromises and releases contained herein.

          6.10 Incorporation of Valuation Motion. To the extent necessary to effectuate and
  implement the provisions of this Plan, the Plan shall be deemed to constitute a motion for
  valuation under the Bankruptcy Code, including to value any lien, security interest, or
  encumbrance treated by this Plan; provided, however, that nothing in this Plan shall alter any
  valuation ordered by Final Order of the Bankruptcy Court in the Chapter 11 Case.

         6.11 Automatic Stay The automatic stay provided in Section 362 of the Bankruptcy
  Code, shall remain in effect through the Effective Date, unless otherwise specifically modified,
  annulled, or terminated by the Bankruptcy Court pursuant to a separate order, and shall terminate
  on the Effective Date.

          6.12 Rights Under 1129(b).: If any impaired class votes to accept the Plan, but not all
  classes accept the Plan, the Debtor will seek confirmation under the cram down provisions of
  Section 1129(b) of the Bankruptcy Code and hereby gives notice of intent to invoke the cram
  down provisions of Section 1129(b) in that event.

                                      ARTICLE VII
                              AUCTION AND BID PROCEDURES

         7.1      Property to be Sold: The Debtor shall offer for sale the Property, which is
  located at 2340 IH 35 North, Round Rock, Texas 78681 and along with the FF&E, constitutes
  substantially all of the Debtor’s assets.

          7.2     Participation Requirements: Any person wishing to participate in the bidding
  process (each a “Potential Bidder”) must become a “Qualifying Bidder” (as defined below). As
  a prerequisite to becoming a Qualified Bidder, a Potential Bidder: (a) must deliver an executed
  confidentiality agreement in form and substance acceptable to the Debtor; and (b) must be able,
  as determined by the Debtor in its sole business judgment, to consummate the transaction based
  upon the Qualifying Bid. A Potential Bidder who satisfies the foregoing prerequisites shall be
  deemed a “Qualifying Bidder.” The Debtor reserves the right to at any time (i) require any
  Potential Bidder previously determined to be a Qualified Bidder to provide additional evidence
  of its ability to consummate a transaction based upon a Qualifying Bid in order to remain a


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 16
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 20 of
                                        30



  Qualifying Bidder, and (ii) exclude any such Potential Bidder from participating further in the
  auction process as a result of its inability to satisfy such further requirements to remain a
  Qualified Bidder.

          7.3    Due Diligence:        The Debtor shall afford to any Qualifying Bidder the time
  and opportunity to conduct reasonable due diligence. The due diligence period shall extend
  through and include the date of the Auction. However, the Debtor will not be obligated to
  furnish any due diligence information after the Auction.

         7.4     Bid Requirements: To be deemed a “Qualifying Bid,” a bid must meet or
  exceed of the Reserve Price of $10,500,000 (the “Reserve Price”), as well as be received from
  the Qualifying Bidder on or before the Bid Deadline and contain:

                (1)    a statement that such Qualifying Bidder offers to purchase the Property
                       upon the terms and conditions set forth by the Debtor;

                (2)    a statement that such Bidder is prepared to enter into a legally binding
                       purchase and sale agreement or similar agreement for the acquisition of
                       the Property on terms and conditions set forth by the Debtor in its sole
                       discretion and reasonable business judgment;

                (3)    a clean and duly executed purchase and sale agreement or similar
                       agreement;

                (4)    a statement that such Bidder is financially capable of consummating the
                       transactions contemplated by the sale agreement and written evidence in
                       support thereof;

                (5)    a statement that such Qualifying Bidder’s offer is irrevocable until the
                       closing of the Sale if such Qualifying Bidder is the Prevailing Bidder (as
                       defined below) and whether such Qualifying Bidder agrees to serve as a
                       Back-up Bidder;

                (6)    such financial information to allow the Debtor to make a reasonable
                       determination as to the Qualifying Bidder’s financial and other capabilities
                       to consummate the transactions contemplated by the sale agreement;

                (7)    a statement that the Qualifying Bidder is not requesting, nor is it entitled to
                       any break-up fee, expense reimbursement, or similar type of payment;

                (8)    a statement fully disclosing the identity of each entity that will be bidding
                       at the Auction or otherwise participating in connection with such bid, and
                       the complete terms of any such participation;

                (9)    evidence of authorization and approval from the Qualifying Bidder’s
                       board of directors (or comparable governing body) with respect to the


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 17
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 21 of
                                        30



                        submission, execution, delivery and performance of the sale agreement;
                        and

                 (11)   a purchase deposit equal to an amount at least 10% of the amount stated in
                        its Qualified Bid.

          7.5     Bid Deadline: A Qualifying Bidder that desires to make a bid shall deliver a
  written copy of its bid to counsel to the Debtor, Crowe & Dunlevy, P.C., 2525 McKinnon St.,
  Suite 425, Dallas, Texas 75201 such that the bid is received by 5:00 p.m. (CST) on or before
  fifteen (15) days prior to the Confirmation Hearing.

         7.6     Evaluation of Qualifying Bids:      Prior to the Auction, the Debtor shall
  determine, in its sole business judgment, which of the Qualifying Bids is likely to result in the
  highest and best value to the Debtor.

         7.7    Auction:         In the event that the Debtor timely receives one or more Qualifying
  Bids the Debtor shall, on a date to be determined by the Debtor, conduct the Auction.

         7.8     Auction Procedures: The Auction shall be governed by the following
  procedures:

                 (1)    Only Qualifying Bidders who have made a Qualifying Bid shall be
                        entitled to make any subsequent bids at the Auction;

                 (2)    Qualifying Bidders shall appear in person at the Auction, or through a
                        duly authorized representative with a valid and enforceable power of
                        attorney or other written proof evidencing their ability to bind such parties,
                        which document shall be delivered to the Debtor at or prior to the Auction;

                 (3)    Bidding shall commence at the amount and terms of the highest and best
                        Qualifying Bid equal to or in excess of the Reserve Price;

                 (4)    Qualifying Bidders may submit successive bids in increments of at least
                        $50,000.00 higher than the bid at which the Auction commenced and then
                        continue in minimum increments of at least $50,000.00 higher than the
                        previous bid, provided however that the Debtor shall retain the right to
                        modify the bid increment requirements at the Auction;

                 (5)    The Auction will be conducted openly, and the Qualified Bidders will be
                        informed of the terms of the highest and best previous bid;

                 (6)    The Qualified Bidders shall have the right to submit additional bids and
                        make modifications to the sale agreement at the Auction, provided that
                        any such modifications on an aggregate basis and viewed in whole, shall
                        not be less favorable to the Estate, as determined by the Debtor, than the
                        terms of the highest and best Qualifying Bid at that time;


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 18
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 22 of
                                        30




                 (7)    The Auction shall continue until there is only one offer that the Debtor
                        determines, in its sole business judgment and subject to approval from the
                        Bankruptcy Court, is the highest and best bid from among the Qualified
                        Bids submitted at the Auction (the “Prevailing Bid”). The bidder
                        submitting the Prevailing Bid shall become the “Prevailing Bidder” and
                        shall be bound by the sale agreement and shall be, subject to Bankruptcy
                        Court Approval and confirmation of this Plan, the owner of the Property.



                                 ARTICLE VIII
               PROVISIONS FOR THE ASSUMPTION AND REJECTION OF
                 EXECUTORY CONTRACTS AND UNEXPIRED LEASES

          8.1     General Assumption of Executory Contracts: All executory contracts and
  unexpired leases of the Debtor (including, but not limited to, those listed on the Debtor’s
  Schedules) which are not expressly rejected on or before ninety (90) days after the Confirmation
  Date or not otherwise specifically treated in this Plan or in the Confirmation Order shall be
  deemed to have been assumed on the Confirmation Date. The Bankruptcy Court shall retain
  jurisdiction to effectuate any post-confirmation assumption and assignment of leases, and such
  assumption and assignments shall be performed pursuant to Section 365 of the Bankruptcy Code.
  Each prepetition executory contract and unexpired lease will be assumed only to the extent that
  any such contract or lease constitutes an executory contract or unexpired lease. Listing a
  contract or lease as an executory contract or unexpired lease will not constitute an admission by
  the Debtor, or the Debtor-in-Possession that such contract or lease is an executory contract or
  unexpired lease or that any Debtor, or the Debtor-in-Possession has any liability thereunder. The
  Confirmation Order shall constitute an Order of the Bankruptcy Court approving assumption
  under Section 365 of the Bankruptcy Code as of the Effective Date. The Reorganized Debtor
  shall continue to have all rights of assignment contained in 11 U.S.C. § 365 of any executory
  contract or unexpired lease following Confirmation of this Plan.

           8.2     Cure of Defaults: Unless otherwise provided for in the Plan, the Reorganized
  Debtor shall cure all defaults existing under any assumed Executory Contract pursuant to the
  provisions of Sections 1123(a)(5)(G) and 365(b) of the Bankruptcy Code, by paying the amount,
  if any, claimed by any party to such Executory Contract as set forth in a proof of claim, which
  shall be filed with the Court upon the earlier of (a) 30 days after express notice is given of the
  Debtor’s intent to assume such Executory Contract or (b) within sixty (60) days after the
  Confirmation Date. Such proof of claim shall be titled “Assumption Cure Proof of Claim.”
  Alternatively, the Reorganized Debtor may pay such amount as may be agreed upon between the
  Reorganized Debtor and any party to such Executory Contract, provided an Assumption Cure
  Proof of Claim is timely filed within thirty (30) days after the Confirmation Date. Payment of
  any amount claimed in an Assumption Cure Proof of Claim or otherwise agreed to shall be in
  full satisfaction, discharge and cure of all such defaults (including any other Claims filed by any
  such party as a result of such defaults), provided, however, that if the Reorganized Debtor files,
  within forty-five (45) days of the filing of an Assumption Proof of Claim, an objection in writing
  to the amount set forth, the Court shall determine the amount actually due and owing with

  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 19
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 23 of
                                        30



  respect to the defaults or shall approve the settlement of any such Claims. Payment of such
  Claims shall be made by the Reorganized Debtor on the later of: (i) ten (10) Business Days after
  the expiration of the forty-five day (45) period for filing an objection to any Assumption Cure
  Proof of Claim filed pursuant to this section; or (ii) when a timely objection is filed, within ten
  (10) Business Days after an order of the Court allowing such Claim becomes a Final Order.
  Notwithstanding anything to the contrary, Accor shall not be required to file an Assumption Cure
  Proof of Claim, and the Debtor is obligated to pay the Cure Claim pursuant to the terms of the
  Plan.

          8.3     Claims for Damages: Any Claims based upon rejection of an executory contract
  or unexpired lease under the Plan must be filed with the Bankruptcy Court and served on the
  Reorganized Debtor such that they are actually received within thirty (30) days of the entry of an
  order rejecting such contract or lease. Objections to any such proof of claim shall be filed not
  later than thirty (30) days after receipt of such claim. The Court shall determine any such
  objections, unless they are otherwise resolved. All Allowed Claims for rejection damages shall
  be treated as a Class 7 Claim. Any Claim not filed within such time will be forever barred from
  assertion against the Debtor or its Estate.



         8.4      Reservation of Rights: The Debtor reserves the right to file applications for the
  assumption or rejection of any executory contract or unexpired lease at any time prior to ninety
  (90) days after the Confirmation Date.


                                     ARTICLE IX
                         RESOLUTION OF UNDETERMINED CLAIMS

          9.1    Standing.     In addition to all other parties that may otherwise have standing to
  object to claims, the Reorganized Debtor shall have specific standing to object to the allowance
  of said Claims.

          9.2     Effect of Bar Date: In accordance with Federal Rule of Bankruptcy Procedure
  3003(c), any Creditor whose claim was not scheduled, or holds a Contingent Claim,
  Unliquidated Claim, or Disputed claims, and did not file a proof of claim before the Bar Date,
  shall not be treated as a Creditor with respect to such claim for purposes of voting or distribution.

          9.3     Amendments to Claims; Claims Filed After the Confirmation Date.         Except
  as otherwise provided in the Plan, and subject to the Bar Date, a Claim may not be amended after
  the Confirmation Date without prior authorization of the Bankruptcy Court. Except as otherwise
  provided in the Plan, any amended Claim filed with the Bankruptcy Court after the Confirmation
  Date shall be deemed disallowed in full and expunged without the need for any action by the
  Reorganized Debtor. Notwithstanding the foregoing, and for the avoidance of doubt, the holder
  of a Secured Tax Claim may amend any timely filed proof of claim, where such proof of claim
  includes an estimated amount for ad valorem taxes, in order to assert actual taxes for said
  year(s), at any time prior to substantial consummation of the Plan.


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 20
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 24 of
                                        30



          9.4    Objection Deadline: Within ninety (90) days from the Effective Date, unless such
  date is extended by Order of the Court after notice and hearing, the Reorganized Debtor may file
  with the Court objections to Claims and interests and shall serve a copy of each such objection
  upon the Holder of the Claim or interest to which such objection pertains. Unless arising from
  an Avoidance Action, any proof of Claim filed after the Effective Date shall be of no force and
  effect and need not be objected to. Any Undetermined Claim may be litigated to Final Order.
  The Reorganized Debtor may compromise and settle any Undetermined Claim without the
  necessity of any further notice or approval of the Bankruptcy Court, and Bankruptcy Rule 9019
  shall not apply to any settlement of an Undetermined Claim after the Effective Date. Nothing in
  this Plan extends the Bar Date set in the Chapter 11 Case or grants any Creditor any greater
  rights with respect to a late-filed Claim than such Creditor otherwise has. Unless otherwise
  ordered by the Court, the Reorganized Debtor shall litigate to judgment, settle or withdraw
  objections to contested Claims.

          9.5      Creditor Response to Objection.       With respect to any objection to a Claim
  when such objection is filed after the Effective Date but otherwise in compliance with this Plan,
  the Creditor whose Claim was the subject of the objection must file with the Bankruptcy Court
  and serve a response to the objection upon the Reorganized Debtor and the objecting party no
  later than thirty (30) days from the date of service of any such objection. Failure to file and serve
  such a response within the thirty (30) days shall cause the Bankruptcy Court to enter a default
  judgment against the non-responding Creditor and thereby grant the relief requested in the
  objection without further notice to such Creditor. Any such objection shall contain prominent
  negative notice language informing the objected-to creditor of the same.

          9.6    No Payment Pending Allowance.       Notwithstanding any other provision in the
  Plan, if any portion of a Claim is disputed or is an Undetermined Claim, then no payment or
  distribution hereunder shall be made on account of any portion of such Claim unless and until
  such Disputed Claim becomes and Allowed Claim.

         9.7     Allowance of Claims: At the time, and to the extent that an Undetermined Claim
  becomes an Allowed Claim, such Allowed Claim shall be entitled to such distributions as
  provided under the Plan. Such distributions shall be made in the manner provided for by this
  Plan and the terms of any Final Order of the Court with respect to such Allowed Claim. In the
  event that the Reorganized Debtor makes any distributions to Creditors at any time prior to a
  determination of allowance of an Undetermined Claim, payments on such Undetermined Claim
  will commence and be due and payable on the first quarterly payment date following the date of
  the Order allowing such Claim, and shall be re-amortized to equal an amount sufficient to fully
  pay the Allowed Claim.

          9.8     Estimation of Claims: The Debtor or the Reorganized Debtor may at any time
  request that the Bankruptcy Court estimate any Contingent Claim, Unliquidated Claim or
  Disputed Claim pursuant to 11 U.S.C. § 502(c), regardless of whether the Debtor or the
  Reorganized Debtor previously objected to such Claim or whether the Bankruptcy Court has
  ruled on any such objection, and the Bankruptcy Court will retain jurisdiction to estimate any
  Claim at any time during litigation concerning any objection to any Claim, including, without
  limitation, during the pendency of any appeal relating to any such objection. In the event that the


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 21
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 25 of
                                        30



  Bankruptcy Court estimates an Undetermined Claim, the amount so estimated shall constitute
  either the allowed amount of such Claim or a maximum limitation on such Claim, as determined
  by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on the
  amount of such Claim, the Debtor or the Reorganized Debtor may pursue supplementary
  proceedings to object to the allowance of such Claim. All of the aforementioned objection,
  estimation and resolution procedures are intended to be cumulative and not exclusive of one
  another. Claims may be estimated subsequently and compromised, settled, withdrawn or
  resolved by any mechanism approved by the Bankruptcy Court.

                                         ARTICLE X
                                 DISTRIBUTION PROCEDURES

          10.1 Date of Distributions. Distributions shall be made as specified in Articles IV and
  V with respect to each Allowed Claim or Allowed Equity Interest. In the event that any payment
  or act under the Plan is required to be made or performed on a date that is not a Business Day,
  then the making of such payment or the performance of such act may be complete on the next
  succeeding Business Day, but shall be deemed to have been completed as of the required date.

          10.2 Withholding and Reporting Requirements. In connection with the Plan and all
  instruments issued in connection therewith and distributed thereon, any party issuing any
  instrument or making any distribution under the Plan shall comply with all applicable
  withholding and reporting requirements imposed by any federal, state or local taxing authority,
  and all distributions under the Plan shall be subject to any such withholding or reporting
  requirements. Notwithstanding the above, each holder of an Allowed Claim that is to receive a
  distribution under the Plan shall have the sole and exclusive responsibility for the satisfaction
  and payment of any tax obligations imposed by any Governmental Unit, including income,
  withholding any other tax obligations, on account of such distribution. Any party issuing any
  instrument or making any distribution under the Plan has the right, but not the obligation, to not
  make a distribution until such Holder has made arrangements satisfactory to such issuing or
  disbursing party for payment of any such tax obligations.

          10.3 Unclaimed Distributions.         In the event that any distribution to a Holder is
  returned as undeliverable, the Reorganized Debtor shall use reasonable efforts to determine the
  current address of such Holder, but no distribution to such Holder shall be made unless and until
  the Reorganized Debtor has determined the then-current address of such Holder, at which time
  such distribution shall be made to such Holder without interest from the original distribution date
  through the new distribution date; provided that such distributions shall be deemed unclaimed
  property under Section 347 of the Bankruptcy Code at the expiration of one year from the
  delivery thereof. After such date, all unclaimed property shall revert to the Reorganized Debtor,
  and the Claim of any other Equity to such property or interest in property shall be discharged and
  forever barred.
                                            ARTICLE XI
                                MODIFICATION OF THE PLAN

         11.1 Amendments Prior to Confirmation Date: The Debtor may modify the Plan prior
  to Confirmation, and the Plan, as amended shall become the new Plan of Reorganization.


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 22
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 26 of
                                        30




          11.2 Amendments After Confirmation Date: The Debtor may modify the Plan before
  its substantial consummation, provided that the Plan, as modified, meets the requirements of the
  Bankruptcy Code, and the Court, after notice and hearing, confirms this Plan, as modified.

          11.3 Effect on Claims: A Holder of a Claim that has accepted or rejected this Plan
  shall be deemed to have accepted or rejected, as the case may be, this Plan, as modified, unless,
  within the time fixed by the Court, such Holder changes its previous acceptance or rejection.

                                    ARTICLE XII
                               RETENTION OF JURISDICTION

          12.1 Purposes: Notwithstanding entry of the Confirmation Order, this Court shall
  retain jurisdiction over the Chapter 11 Case for the following purposes:

                i.      to determine any and all objections to the allowance of Claims or
                        interests, both before and after the Confirmation Date, including
                        any objections to the classification of any Claim or interest;

                ii.     to determine any and all applications for fees and expenses
                        authorized to be paid or reimbursed in accordance with Section
                        503(b) of the Bankruptcy Code or this Plan;

                iii.    to determine any and all pending applications for the assumption or
                        rejection of executory contracts or for the rejection or assumption
                        and assignment, as the case may be, of unexpired leases to which
                        the Debtor is a party or with respect to which it may be liable; to
                        hear and determine any actions to void or terminate unexpired
                        contracts or leases; and to hear and determine and, if need be, to
                        liquidate any and all claims arising therefrom;

                iv.     to hear and determine any and all actions initiated by the
                        Reorganized Debtor, whether by motion, complaint or otherwise;

                v.      to determine any and all applications, motions, adversary
                        proceedings and contested matters pending before the Court on the
                        Confirmation Date or filed or instituted after the Confirmation
                        Date;

                vi.     to modify this Plan, the Disclosure Statement or any document
                        created in connection with this Plan or remedy any defect or
                        omission or reconcile any inconsistency in any Order of the Court,
                        this Plan, the Disclosure Statement or any document created in
                        connection with this Plan, in such manner as may be necessary to
                        carry out the purposes and effects of this Plan to the extent
                        authorized by the Bankruptcy Code;


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 23
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 27 of
                                        30




                 vii.    to ensure that the distribution is accomplished in accordance with
                         the provisions of this Plan;

                 viii.   to allow, disallow, determine, liquidate or estimate any Claim or
                         interest and to enter or enforce any Order requiring the filing of any
                         such Claim or interest before a particular date;

                 ix.     to enter such Orders as may be necessary to interpret, enforce,
                         administer, consummate, implement and effectuate the operative
                         provisions of this Plan, the Confirmation Order and all documents
                         and agreements provided for herein or therein or executed pursuant
                         hereto or thereto including, without limitation, entering appropriate
                         Orders to protect the Debtor from creditor actions;

                 x.      to hear any other matter not inconsistent with Chapter 11 of the
                         Bankruptcy Code;

                 xi.     to enter and implement such Orders as may be appropriate in the
                         event the Confirmation Order is for any reason stayed, reversed,
                         revoked or vacated;

                 xii.    to determine such other matters as may arise in connection with this
                         Plan, the Disclosure Statement or the Confirmation Order;

                 xiii.   to enforce all Orders, judgments, injunctions, and rulings entered in
                         connection with the Chapter 11 Case;

                 xiv.    to determine all issues relating to the Claims of the IRS, and other
                         taxing authorities, state or federal;

                 xv.     to determine any avoidance actions brought pursuant to the
                         provisions of the Bankruptcy Code; and

                 xvi.    to enter a Final Order and final decree closing the Chapter 11 Case.

         12.2 Exclusive Jurisdiction: The Court shall have exclusive jurisdiction to resolve all
  controversies, suits and disputes that may arise in connection with the interpretation,
  enforcement, consummation, implementation or administration of this Plan, the Confirmation
  Order or the Disclosure Statement and all entities shall be enjoined from commencing any legal
  or equitable action or proceeding with respect to such matters in any other court or
  administrative or regulatory body.

          12.3 Abstention: If the Court abstains from exercising jurisdiction or is otherwise
  without jurisdiction over any matter arising out of the Chapter 11 Case, including the matters set
  forth in this Article XI, this Article XI shall have no effect upon and shall not control, prohibit or


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 24
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 28 of
                                        30



  limit the exercise of jurisdiction by any other court having competent jurisdiction with respect to
  such matter.

                                         ARTICLE XIII
                                       CAUSES OF ACTION

           13.1 Retention of Causes of Action: All Claims and Causes of Action owned by the
  Debtor, Causes of Action that could have been brought by a Creditor on behalf of the Debtor,
  and all Causes of Action created by the Bankruptcy Code not waived or released under the Plan
  may be pursued by the Reorganized Debtor for the benefit of the Creditors, as provided herein,
  including, but not limited to Causes of Action arising in and under Chapter 5 of the Bankruptcy
  Code. The Debtor/Reorganized Debtor expressly reserves any and all causes of action it may
  have against R Bank and Hotel Reposition Partners, LLC, including but not limited to lender
  liability, fraud, fraudulent inducement, tortious interference, breach of contract, and breach of
  covenant of good faith and fair dealing. The Reorganized Debtor shall have the exclusive right to
  settle or compromise all such Causes of Action subject to Court approval. Court approval is not
  required to settle or compromise any collection activities relating to any and all accounts
  receivable.

                                        ARTICLE XIV
                                     GENERAL PROVISIONS

          14.1 Certain Rights Unaffected: Except as otherwise provided herein, any rights or
  obligations which the Debtor’s Creditors may have among themselves as to their respective
  Claims or the relative priority or subordination thereof are unaffected by this Plan.

          14.2 Headings: The article and section headings used in this Plan are inserted for
  convenience and reference only and neither constitute a part of this Plan nor in any manner affect
  the terms, provisions or interpretations of this Plan.

          14.3 Severability: If any term or provision in this Plan is determined to be
  unenforceable, such determination shall in no way limit or affect the enforceability and operative
  effect of any other term or provision of this Plan.

          14.4 Governing Law: Except to the extent that the Bankruptcy Code is applicable, the
  rights and obligations arising under this Plan and any documents, agreements and instruments
  executed in connection with this Plan (except to the extent such documents, agreements and
  instruments designate otherwise) shall be governed by, and construed and enforced in
  accordance with, the laws of the State of Texas.

          14.5 Successors and Assigns: The rights and obligations of any entity named or
  referred to in this Plan shall be binding upon, and shall inure to the benefit of, the successors and
  assigns of such entity.

         14.6 Discharge of Claims: Except as otherwise provided herein or in the Confirmation
  Order, the rights afforded in the Plan and the payments and distributions to be made hereunder


  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 25
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 29 of
                                        30



  shall discharge all existing debts and Claims of any kind, nature, or description whatsoever
  against the Debtor and the Reorganized Debtor or any of its assets or properties to the extent
  permitted by Section 1141 of the Bankruptcy Code; upon the Effective Date, all existing Claims
  against the Debtor and the Reorganized Debtor shall be, and shall be deemed to be discharged;
  and all Holders of Claims shall be precluded from asserting against the Reorganized Debtor or
  any of its assets or properties, any other or further Claim based upon any act or omission,
  transaction or other activity of any kind or nature that occurred prior to the Effective Date,
  whether or not such Holder filed a proof of claim.

           14.7 Discharge of Debtor: Except as otherwise provided herein or in the Confirmation
  Order, any consideration distributed under the Plan shall be in exchange for and in complete
  satisfaction, discharge, and release of all Claims of any nature whatsoever against the Debtor or
  any of its assets or properties; and except as otherwise provided herein, upon the Effective Date,
  the Debtor shall be deemed discharged and released to the extent permitted by Section 1141 of
  the Bankruptcy Code from any and all Claims, including but not limited to demands and
  liabilities that arose before the Effective Date, whether or not (a) a proof of claim based upon
  such debt is filed or deemed filed under Section 501 of the Bankruptcy Code; (b) a Claim based
  upon such debt is allowed under Section 502 of the Bankruptcy Code; or (c) the Holder of the
  Claim based upon such debt has accepted the Plan. Except as provided herein, the Confirmation
  Order shall be a judicial determination of discharge of all liabilities of the Debtor. Except as
  provided herein, pursuant to Section 524 of the Bankruptcy Code, such discharge shall void any
  judgment against the Debtor at any time obtained to the extent it relates to a Claim discharged,
  and operates as an injunction against the prosecution of any action against the Debtor or the
  property of the Debtor, to the extent it relates to a Claim discharged.

         14.8 Exculpations: The Debtor’s professionals shall not have or incur any liability to
  any Holder of a Claim for any act, event, or omission in connection with, or arising out of, the
  Confirmation of the Plan, the consummation of the Plan, or the administration of the Plan or the
  property to be distributed under the Plan, except for willful misconduct or gross negligence.

          14.9 Injunctive Relief: Except as provided herein, on and after the Confirmation Date,
 all Creditors and persons acting in concert with them are enjoined and restrained pursuant to
 Section 105 of the Code from taking any action to correct or enforce any Claim directly or
 indirectly against the Reorganized Debtor in any manner inconsistent with the terms contained in
 the Plan. The discharge granted by this Plan voids any judgment at any time obtained with respect
 to any debt discharged.



 Dated: December 6, 2019                              Blue Chip Hotel Assets Group -
                                                      Round Rock, LLC

                                                      By: /s/ Manoj Patel
                                                              Manoj Patel, CRO




  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 26
19-11365-tmd Doc#83 Filed 12/06/19 Entered 12/06/19 19:18:42 Main Document Pg 30 of
                                        30




  /s/ Vickie L. Driver
  Vickie L. Driver
  State Bar No. 24026886
  Christina W. Stephenson
  State Bar No. 24049535
  Christopher M. Staine
  State Bar No. 24104576
  2525 McKinnon St., Suite 425
  Dallas, TX 75201
  Telephone: 214.420.2163
  Facsimile: 214.736.1762
  Email: vickie.driver@crowedunlevy.com
  Email: christina.stephenson@crowedunlevy.com
  Email: christopher.staine@crowedunlevy.com

  COUNSEL FOR DEBTOR
  AND DEBTOR IN POSSESSION




  FIRST AMENDED PLAN OF REORGANIZATION OF BLUE CHIP HOTEL ASSETS GROUP - ROUND
  ROCK, LLC – PAGE 27
